DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 9/27/2022, amended claims 1, 12, 14, and 16. Claims 1-21 are currently pending herein.  However, claims 6-8, 15, and 18-21, were previously withdrawn in response to a restriction requirement.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 9-14, 16, and 17, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The previous objections to the drawings are not withdrawn since the amendments to the drawings mentioned on page 6 of Applicant’s remarks were not filed with the Amendment, the objections that remain are detailed below.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a first column and a second column,” “electrical contact,” and “woven between at least a portion of the first column and at least a portion of the second column” and “on or in” (Claim 1), “a first surface” (Claim 5), “terminal has a first gender” (Claim 7) “a non-electrically conductive component” (Claim 17) must all be shown and labeled in the elected embodiment or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The previous objections to the claims are withdrawn in light of the amendments.
Claim Rejections - 35 USC § 112
The previous rejections of the claims under 35 USC 112 are withdrawn in light of the amendments, the rejections that remain are detailed below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5, 9-14, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the limitation “on or in” (Claim 1, line 14) renders the claim indefinite.  Appropriate correction is required.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the limitation “may comprise” (line 1) renders the claim indefinite.  Appropriate correction is required.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 13, and 14 is/are rejected is/are rejected under 35 U.S.C. 103 as being unpatentable over Chorian et al. (US PG PUB 2016/0064783 A1) and further in view of Park et al. (US 11,398,663 B2).
[Claim 1] Regarding Claim 1, Chorian teaches: A power source assembly (See, e.g., Fig.1-6) for an electric vertical take-off and landing (eVTOL) aircraft comprising: 
a high energy density battery module (See, e.g., Fig.1-6, 24+200), comprising: 
a plurality of battery units (See, e.g., Fig.1-6, 50+54), wherein each battery unit of the plurality of battery units is electronically coupled to at least one other battery unit of the plurality of battery units (See, e.g., Fig.1-6) and wherein each battery unit comprises: a plurality of battery cells (See, e.g., Fig.1-6, 56);
a cell retainer (See, e.g., Fig.1-6, 64+68) disposing the plurality of battery cells in a predetermined arrangement (See, e.g., Fig.1-6), wherein the predetermined arrangement comprises a first column and a second column (See, e.g., Fig.1-6, 58+60); a protective wrapping (See, e.g., Fig.1-6, 62+52) comprising a thermally insulating material (See, e.g., Fig.1-6, 62+52), woven between at least a portion of the first column and at least a portion of the second column (See, e.g., Fig.1-6) and at least an electrical contact (See, e.g., Chorian: Fig.1-6, 68) disposed on or in each of the plurality of battery units (See, e.g., Chorian: Fig.1-6).
Chorian fails to explicitly teach: wherein the protective wrapping loops around each battery cell.
However, Park teaches a similar vehicle battery (See, e.g., Park: Fig.1-11, 202+1000) with a protective wrapping (See, e.g., Park: Fig.1-11, 210A+212A) that loops around each battery cell (See, e.g., Park: Fig.1-11, 100; col.6,Ln.12: “In detail, a plurality of hollow structures formed to surround an outer side surface of the cylindrical battery cell 100 may be formed in the accommodation portions 212A”).
Park teaches that it is well known in the art of vehicle battery design to provide the protective wrapping looping around each battery cell. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by Chorian modified so that the protective wrapping loops around each battery cell such as taught by Kim, for the purpose of providing close cell surrounding protection and secure accommodation to each battery cell in order to retain the cells in place during vehicle vibrations to reduce component damage. Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)). 
[Claim 2] Regarding Claim 2, the combination of Chorian in view of Park teaches: wherein each of the plurality of battery cells comprises a radius (See, e.g., Chorian: Fig.1-6, 56).
[Claim 3] Regarding Claim 3, the combination of Chorian in view of Park teaches: wherein the first column is offset from the second column by a distance equal to the radius (See, e.g., Chorian: Fig.1-6).
[Claim 4] Regarding Claim 4, the combination of Chorian in view of Park teaches: wherein each battery unit comprises opposite, opposing sides (See, e.g., Chorian: Fig.1-6, 50+54).
[Claim 5] Regarding Claim 5, the combination of Chorian in view of Park teaches: wherein each battery unit is disposed within the high energy density battery module such that at least a portion of a first surface of each battery unit is in contact with at least a portion of a first surface of another battery unit (See, e.g., Chorian: Fig.1-6).
[Claim 13] Regarding Claim 13, the combination of Chorian in view of Park teaches: wherein the cell retainer may comprise an injection molded component (See, e.g., Chorian: Fig.1-6, 64)
[Claim 14] Regarding Claim 14, the combination of Chorian in view of Park teaches: wherein the high energy density battery module provides energy to at least a portion of the eVTOL (See, e.g., Chorian: Fig.1-6, 56)
Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chorian in view of Park and further in view of Gu et al. (US PG PUB 2012/0135293 A1).
[Claim 9] Regarding Claim 9, the combination of Chorian in view of Park fails to teach: wherein each battery unit further comprises a sense board configured to detect a temperature of a battery cell within a respective battery unit.
	However, Gu teaches a similar vehicle battery unit (See, e.g., Gu: Fig.1-7, 100) wherein each battery unit further comprises a sense board (See, e.g., Gu: Fig.1-7, 14+17+25+33+37) configured to detect a temperature of a battery cell (See, e.g. Gu: Fig.1-7, 70) within a respective battery unit (See, e.g., Gu: Fig.1-7).
Gu teaches that it is well known in the art of vehicle battery design to provide the battery units with a sense board configured to detect temperature of a battery cell within a respective battery unit. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by the combination of Chorian in view of Park modified so that each battery unit comprises a sense board for monitoring battery cell temperature within a respective battery unit such as taught by Gu, for the purpose of conveniently monitoring the battery cells within each battery unit to prevent overheating which can result in explosions, damage, and/or failure of the battery (See, e.g., Gu: Fig.1-7; P[0002&0030]). Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)). 
[Claim 10] Regarding Claim 10, the combination of Chorian in view of Park and Gu teaches: wherein the sense board comprises a plurality of holes (See, e.g., Gu: Fig.1-7, 331) equal to a number of battery cells in a respective battery unit (See, e.g., Gu: Fig.1-7).
	[Claim 11] Regarding Claim 11, the combination of Chorian in view of Park and Gu teaches: wherein the holes are disposed on the sense board according to an arrangement of each battery cell in the respective battery unit (See, e.g., Gu: Fig.1-7).
[Claim 12] Regarding Claim 12, the combination of Chorian in view of Park and Gu teaches: wherein the sense board detects a failure as a function of a detected temperature (See, e.g., Gu: Fig.1-7; P[0002&0030]).
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chorian in view of Park and further in view of Buck et al. (US 7,531,270 B2).
[Claim 16] Regarding Claim 16, the combination of Chorian in view of Park fails to teach: wherein the high energy density battery module further comprises an end cap to capture at least a portion of the battery module.
	However, Buck teaches a similar vehicle battery (See, e.g., Buck: Fig.1-22, 10+12) wherein the high energy density battery module further comprises an end cap (See, e.g., Buck: Fig.1-22, 130+134) to capture at least a portion of the battery module (See, e.g., Buck: Fig.1-22).
Buck teaches that it is well known in the art of vehicle battery design to provide the battery with an end cap to capture at least a portion of a battery module. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by the combination of Chorian in view of Park modified so that the high energy density battery module further comprises an end cap such as taught by Buck, for the purpose of conveniently protecting the battery and various different internal devices from external impacts/debris and electrical disturbances from other vehicle components (See, e.g., Buck: Fig.1-22; col.8, Ln.43-64). Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)).
[Claim 17] Regarding Claim 17, the combination of Chorian in view of Park and Buck teaches: wherein the end cap comprises a non-electrically conductive component (See, e.g., Buck: Fig.1-22; col.8, Ln.43-64)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M DOLAK/Primary Examiner, Art Unit 3618